Response to Amendment
1.	This office action is in response to the amendment of 11/21/2022.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of (JP 2013500903 A).
Wang et al. discloses a system that carries out a method for temperature regulation of a vehicle power system, the method comprising:  receiving an indication that a battery system will need to be heated (to start the pre-heating step) upon a next startup of the vehicle (which includes starting the vehicle, [0020, and 0022]); heating a fluid by circulating the fluid through the vehicle during operation of the vehicle [0027] (the preheating phase of the vehicle is a part of the operation of the vehicle); storing the fluid in a storage tank; and controlling, at the next startup of the vehicle, the flow of the fluid from the storage tank to the battery system to heat the battery system [0027].  Wang et al. does not disclose the storage tank being insulated as recited.  Document JP 2013500903A teaches a system to regulate the temperature of a vehicle in which the system comprises a storage that stores heat transfer fluid in which the tank is insulated to maintain a temperature of the fluid within a selected temperature range (see page 10 of the translated version of ‘0903, last paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Wang et al. by replacing the tank with a tank that is insulated so that the tank maintains a temperature of the fluid within the tank as taught by ‘0903.  Regarding claim 2, the method steps shown by the prior art as stated above is repeated when necessary to pre-heat the battery.  Regarding claim 3, receiving the indication comprises information that indicates that the battery system will need to be heated upon the next startup of the vehicle (via a thermal management system and which includes a battery temperature sensor [0025]).  Regarding claim 7, the method further comprising heating a drive unit 32 by enabling the fluid being used to heat the battery system to flow from the battery system to a storage facility and from the storage facility to the drive unit [0026] (the fluid will circulate back to the storage facility until it is needed to heat the drive unit).
4.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley (CN 106166933) in view of (JP 2013500903 A).
Blatchley et al. discloses an apparatus 12 comprising:  a storage tank 70 for storing a fluid that has been brought to within a selected temperature range provided by a battery temperature sensor 31 (since the tank receives fluid that has cooled the battery); a plurality of lines 94 and 60 (leading into compressor 64 (see Fig. 2); a valve system 82 coupled to the tank to control a flow of the fluid from the tank through a vehicle power system 62 via the plurality of lines to adjust a temperature of at least one component 24 in the vehicle power system at a subsequent startup of the vehicle.  Blatchley does not disclose the storage tank being insulated as recited.  Document JP 2013500903A teaches a system to regulate the temperature of a vehicle in which the system comprises a storage that stores heat transfer fluid in which the tank is insulated to maintain a temperature of the fluid within a selected temperature range (see page 10 of the translated version of ‘0903, last paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Blatchley by replacing the tank with a tank that is insulated so that the tank maintains a temperature of the fluid within the tank as taught by ‘0903.  Regarding claim 18, the at least one component comprises: a battery system 24, wherein the valve system is configured to enable the flow of the fluid from the storage tank to the battery system.
Allowable Subject Matter
5.	Claims 4-6, 8, 9, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments have been considered but are moot because of the new grounds of rejection.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763